AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT

for the
Western District of Pennsylvania

United States of America
Vv. Case No. \ %-| SIAM
Dukerr Antony Dor eS

Defendant

Nee ee ee ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

Place: 700 Grant Street Courtroom No.: Courtroom 10A
Pittsburgh, PA 15219

 

 

 

Date and Time: jolas])% at (O30 Am

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

  

Date, /2/2>7/X

 

   

Fudge ’s signature

Lisa Pupo Lenihan, United States Magistrate Judge

 

Printed name and title

 
